COURT OF APPEALS FOR THE
                                           FIRST DISTRICT OF TEXAS AT HOUSTON

                                                      ORDER ON MOTION

Cause number:                       01-13-00596-CV
Style:                              Chrisondath Badall
                                    v. Rukmin Durgapersad
Date motion filed*:                 April 3, 2014
Type of motion:                     Motion to suspend requirement for additional copies of appellant’s brief
Party filing motion:                Appellant
Document to be filed:

Is appeal accelerated?         No

If motion to extend time:
         Original due date:
         Number of previous extensions granted:                           Current Due date:
         Date Requested:

Ordered that motion is:

                    Granted
                     If document is to be filed, document due:
                      Absent extraordinary circumstances, the Court will not grant additional motions to extend time
                    Denied
                    Dismissed (e.g., want of jurisdiction, moot)
                    Other: _____________________________________
          In conjunction with his appellant’s brief, appellant filed a motion to suspend requirement for additional
          copies of appellant’s brief, stating that appellant “is able to produce (2) copies of his appellate brief.”
          Texas Rule of Appellate Procedure 9.3(a)(1) states: “If a document is not electronically filed, a party must
          file the original and one unbound copy of the document . . . .” TEX. R. APP. P. 9.3(a)(1). Appellant has
          complied with this rule by filing two hard copies of his appellant’s brief. Accordingly, we dismiss
          appellant’s motion as moot.


Judge's signature:     /s/ Evelyn V. Keyes
                       

Panel consists of      ____________________________________________

Date: April 22, 2014




November 7, 2008 Revision